DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments have been considered and thusly the election/restriction is hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020, 10/23/2020 and 6/2/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recites the limitation "the associated fan" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 15-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2014/0221146.
US 2014/0221146 discloses a drive system comprising: a transmission comprising: a housing (inside confines of vehicle); an output member AW rotatable about a longitudinal axis L and adapted for communication in driving relation with an associated equipment piece (output DG); a first input member rotatable about the axis L and adapted for communication in driven relation with an associated first power source S; and a second input member rotatable about the axis L and adapted for communication in driven relation with an associated second power source P, wherein the first and second input members are connected in differentially rotatable communication with the rotatable output member (with planetary gear set); a first coupling region TW2 defined on the first input member, the first coupling region adapting the drive system for selective connection ( as broadly recited, varying rpms) with the associated first power source on-axis along the longitudinal axis L; and a second coupling region TW1 defined on the second input member, the second coupling region adapting the drive system for selective connection (varying rpms) with the associated second power source on-axis along the longitudinal axis L;
wherein: the first coupling region defined on the first input member and the second coupling region defined on the second input member are mutually concentric; 
wherein: the first coupling region defined on the first input member and the second coupling region defined on the second input member are mutually coaxial;
wherein: the first input member and the second input member are mutually coaxial  
wherein: the transmission comprises a planetary gear set comprising: a planet carrier carrying planet gears; a ring gear engaged with the planet gears; and a sun gear engaged with the planet gears (fig. 1-6);
wherein: the output member AW is operatively coupled with the planet carrier of the planetary gear set; the first input member S is operatively coupled with the ring gear of the planetary gear set; and the second input member P is operatively coupled with the sun gear of the planetary gear set;
wherein: the first input member S coupled with the ring gear is operable to be driven by the associated first power source to rotate in a first rotational direction relative to the housing; the second input member P coupled with the sun gear is operable to be driven by the associated second power source to rotate in the first rotational direction relative to the housing; and the output member AW coupled with the planet carrier carrying the associated fan (as broadly recited, the wheels will produce an air displacement considered fanning) is differentially operated by the ring and sun gears to rotate in the first rotational direction relative to the housing;
wherein: the first input member S coupled with the ring gear is operable to be driven by the associated first power source P to rotate in a first rotational direction relative to the housing; 35500873.2Application No.: 17/077,454Office Communication dated: March 17, 2022Reply dated: April 21, 2022the second input member P coupled with the sun gear is operable to be driven by the associated second power source to rotate in a second rotational direction opposite the first rotational direction relative to the housing (depending upon the rotations of S); and the output member AW coupled with the planet carrier carrying the associated fan is differentially operated by the ring and sun gears to rotate in the second rotational direction relative to the housing; 
wherein: the housing of the transmission defines a chamber configured to hold a volume of an associated lubricious fluid (as broadly recited, the fluid motor and pump utilize lubricious fluid);
further comprising: a first seal member disposed between the first and second input members; and a housing seal member disposed between the second input member and the housing of the transmission, wherein the first seal member and the housing seal member cooperatively prevent a flow of associated lubricious fluid out from the chamber of the housing (as broadly recited, numerous seals are used by the internal combustion engine P as well as the fluid pump/motor which read upon the claim);
further comprising: a bearing set disposed between the first and second input members, the bearing set supporting positioning of the first and second input members relative to each other and guiding relative rotational movement between the first and second input members; a lubrication circuit defined between the first and second input members, the lubrication circuit being configured to rout a flow of an associated lubricating fluid between the first and second input members for lubricating and cooling the bearing set (inherently the ICE and fluid pump/motor have some sort of bearings such as plain bushings or rotary bearings that allow for the output rotations).  

Allowable Subject Matter
Claims 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655